Citation Nr: 1709693	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for aldosteronism.  

4.  Entitlement to an increased rating for service-connected hypertension, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Appellant served on active duty from July 1988 to September 2000. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from a June 2009 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  

Jurisdiction over the Veteran's claims file is currently with the RO in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran primarily argues that service connection is warranted for the claimed conditions on a secondary basis.  See 38 C.F.R. § 3.310 (2016).  However, he has also asserted that he has had headaches since his service, raising the issue of entitlement for this disability on a direct basis.  See e.g., February 2009 VA examination report; 38 C.F.R. § 3.303 (2016).

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008), the U. S Court of Appeals for Veterans Claims (Court) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Id. at 302. 

With regard to the claims for service connection, in February 2009, the Veteran was afforded a VA examination, and etiological opinions were obtained.  The examiner concluded that there was no conclusive diagnosis of sleep apnea, and that aldosteronism, or any sleep apnea, had not been caused or aggravated by his service-connected hypertension.  The examiner further concluded that an opinion could not be provided as to whether or not the Veteran's headaches had been caused by his hypertension without resort to mere speculation.   

The Board finds that a remand is required for supplemental opinions.  Briefly stated, the February 2009 opinions either failed to discuss the possibility of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability, and/or failed to provide an adequate explanation or rationale for their conclusions.  Id.; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed Cir. 2000); El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

The Board further notes that private treatment reports, received in March 2009, after the aforementioned etiological opinions, show that the Veteran was diagnosed with sleep apnea.  Opinions were also received, dated in April and June of 2009, in which physicians associated the Veteran's aldosteronism, and sleep apnea, with his hypertension.  In February 2017, the Veteran's representative submitted argument that includes citation to medical articles in support of the service connection claims.  Accordingly, on remand, the Veteran should be afforded new examinations, and new etiological opinions should be obtained based on all the evidence of record.   

With regard to the claim for an increased rating for hypertension, the Veteran's most recent examination was over eight years ago, in February 2009.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2016); Weggenmann v. Brown, 5 Vet. App. 281 (1993).
 The Board further notes that the February 2009 VA examination report merely contains two blood pressure readings.  Cf. 38 C.F.R., Part 4, Diagnostic Code 7101 (hypertension examination must include blood pressure readings two or more times on at least three different days).  Accordingly, on remand, the Veteran should be afforded a new examination for his hypertension.  

Finally, with regard to the increased rating claim, the statement of the case (SOC)  for this issue is dated in July 2010.  With regard to the claims for service connection, the most recent supplemental statement of the case (SSOC) is dated in January 2014.  Subsequent to the July 2010 SOC, and the January 2014 SSOC, a great deal of medical treatment reports have been associated with the claims file.  Much of this evidence has not yet been reviewed the by RO or the Appeals Management Center, and it is not accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2016).  On remand, this evidence must be reviewed by the RO/Appeals Management Center prior to readjudication.  Id.  

The Veteran is advised that it is his responsibility to report for his examination(s) and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by an appropriate specialist to evaluate the current level of disability associated with his hypertension.  The claims file must be made available for review by the examiner.  The report must reflect that the claims file was reviewed.

a) The examiner must provide an opinion as to the severity of the Veteran's hypertension symptoms and how those symptoms impact the Veteran's occupational functioning. 

b) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Return the file to the examiner who conducted the February 2009 VA examination. 

The examiner must be notified that service connection is currently in effect for: hypertension, and lumbosacral strain.  

After review of the record, the examiner must provide opinions as to:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any headache, disability was caused by the Veteran's service. 

b)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any headache, aldosteronism, or sleep apnea disability was caused or aggravated by a service-connected disability. 

c)  The examiner should comment on the probative value of the etiological opinions, received in April 2009 and June 2009, and the medical articles discussed by the Veteran's representative in the appellate brief, received in February 2017.  

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

f)  Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  In the event that the examiner who conducted the Veteran's February 2009 VA examination is not available, schedule the Veteran for an appropriate VA examination(s) with another examiner(s) in order to ascertain the nature and etiology of any headache, aldosteronism, or sleep apnea, disability found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner. All indicated studies/tests should be performed and all findings should be reported in detail.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




